Name: Council Regulation (EC) No 87/98 of 19 December 1997 concerning the export of certain ECSC and EC steel products from the Czech Republic to the Community for the period 1 January to 31 December 1998 (renewal of the double-checking system)
 Type: Regulation
 Subject Matter: iron, steel and other metal industries;  trade policy;  trade;  Europe;  European construction;  transport policy
 Date Published: nan

 Avis juridique important|31998R0087Council Regulation (EC) No 87/98 of 19 December 1997 concerning the export of certain ECSC and EC steel products from the Czech Republic to the Community for the period 1 January to 31 December 1998 (renewal of the double-checking system) Official Journal L 013 , 19/01/1998 P. 0043 - 0056COUNCIL REGULATION (EC) No 87/98 of 19 December 1997 concerning the export of certain ECSC and EC steel products from the Czech Republic to the Community for the period 1 January to 31 December 1998 (renewal of the double-checking system)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof,Having regard to the proposal from the Commission,Whereas a Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part, entered into force on 1 February 1995 (1);Whereas the Parties decided in Association Council Decision No 3/97 (2) to extend the double-checking system introduced by Decision No 4/96 (3) for the period 1 January to 31 December 1998;Whereas it is consequently necessary to renew the Community implementing legislation introduced by Regulation (EC) No 7/97 (4),HAS ADOPTED THIS REGULATION:Article 11. For the period 1 January to 31 December 1998, in accordance with the provisions of Association Council Decision No 3/97, imports into the Community of certain iron and steel products covered by the ECSC and EC Treaties originating in the Czech Republic, as listed in Annex I, shall be subject to the presentation of a surveillance document issued by the authorities in the Community.2. The surveillance document shall be made out on a form corresponding to the model set out in Annex II.3. The classification of the products covered by this Regulation is based on the tariff and statistical nomenclature of the Community (hereinafter called the 'Combined Nomenclature`, or in abbreviated form 'CN`). The origin of the products covered by this Regulation shall be determined in accordance with the rules in force in the Community.4. For the period 1 January to 31 December 1998, imports into the Community of the products listed in Annex I shall, in addition, be subject to the issue of an export document issued by the competent Czech authorities. Presentation by the importer of the original of the export document must be effected not later than 31 March of the year following that in which the goods covered by the document were shipped.5. Shipment is considered to have taken place on the date of loading on to the exporting means of transport.6. The export document shall conform to the model shown in Annex III. It shall be valid for exports throughout the customs territory of the Community.Article 21. The surveillance document referred to in Article 1(1) shall be issued automatically by the competent authority in the Member States, without charge for any quantities requested, within five working days of presentation of an application by any Community importer, wherever established in the Community. This application shall be deemed to have been received by the competent national authority no later than three working days after submission, unless it is proved otherwise.2. A surveillance document issued by one of the competent national authorities listed in Annex IV shall be valid throughout the Community.3. The importer's application shall include the following elements:(a) the name and full address of the applicant (including telephone and telefax numbers, and possible identification number used by the competent national authorities) and VAT registration number, if subject to VAT;(b) if applicable, the name and full address of the declarant or representative of the applicant (including telephone and telefax numbers);(c) the full name and address of the exporter;(d) the exact description of the goods, including:- their trade name,- the Combined Nomenclature (CN) code(s),- the country of origin,- the country of consignment;(e) the net weight, expressed in kilograms and also quantity in the unit prescribed where other than net weight, by combined nomenclature heading;(f) the cif value of the goods in ecus at the Community frontier by Combined Nomenclature heading;(g) whether the products concerned are seconds or of substandard quality, using the criteria laid down in Commission Communication 91/C 180/04 (5);(h) the proposed period and place of customs clearance;(i) whether the application is a repeat of a previous application concerning the same contract;(j) the following declaration, dated and signed by the applicant with the transcription of his name in capital letters:'I, the undersigned, certify that the information provided in this application is true and given in good faith, and that I am established in the Community`.The importer shall also submit a copy of the contract of sale or purchase and of the pro forma invoice. If so requested, for example in cases where the goods are not directly purchased in the country of production, the importer shall present a certificate of production issued by the producing steel mill.4. Surveillance documents may be used only for such time as arrangements for liberalization of imports remain in force in respect of the transactions concerned. Without prejudice to possible changes in the import regulations in force or decisions taken in the framework of an agreement or the management of a quota:- the period of validity of the surveillance document is hereby fixed at four months,- unused or partly used surveillance documents may be renewed for an equal period.5. The importer shall return surveillance documents to the issuing authority at the end of their period of validity.6. The competent authorities may, under the conditions fixed by them, allow the submission of declarations or requests to be transmitted or printed by electronic means. However, all documents and evidence must be available to the competent authorities.7. The surveillance document may be issued by electronic means as long as the customs offices involved have access to this document across a computer network.Article 31. A finding that the unit price at which the transaction is effected varies from that indicated in the surveillance document by less than 5 % in either direction or that the total value or quantity of the products presented for import exceeds the value or quantity given in the surveillance document by less than 5 % shall not preclude the release for free circulation of the products in question.2. Applications for surveillance documents and the documents themselves shall be confidential. They shall be restricted to the competent authorities and the applicant.Article 41. Member States shall communicate to the Commission:(a) on as regular and up-to-date a basis as possible and at least by the last by the last day of each month, details of the quantities and values (calculated in ecus) for which surveillance documents have been issued;(b) within six weeks of the end of each month, details of imports during that month, in accordance with Article 26 of Commission Regulation (EC) No 840/96 (6).The information provided by Member States shall be broken down by product, CN code and by country.2. The Member States shall give notification of any anomalies or cases of fraud which they discover and, where relevant, the basis on which they have refused to grant a surveillance document.Article 5Any notices to be given hereunder shall be given to the Commission of the European Communities and shall be communicated electronically within the integrated network set up for this purpose, unless for imperative technical reasons it is necessary to use other means of communication temporarily.Article 6This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall apply with effect from 1 January 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 December 1997.For the CouncilThe PresidentF. BODEN(1) OJ L 360, 31. 12. 1994, p. 2.(2) See page 99 of this Official Journal.(3) OJ L 64, 5. 3. 1997, p. 13.(4) OJ L 4, 8. 1. 1997, p. 1 and corrigendum in OJ L 71, 13. 3. 1997, p. 46.(5) OJ C 180, 11. 7. 1991, p. 4.(6) OJ L 114, 8. 5. 1996, p. 7.ANNEX I CZECH REPUBLIC List of products subject to double-checking (1998) Heavy plates(excluding ex-CN Codes)7208 40 107208 51 307208 51 507208 51 917208 51 997208 52 917208 52 997208 54 107208 90 107208 90 90Cold-rolled sheet7209 15 007209 16 907209 17 907209 18 917209 18 997209 25 007209 26 907209 27 907209 28 907211 23 107211 23 517211 29 20Wire rod7213 10 007213 20 007213 91 107213 91 207213 91 417213 91 497213 91 707213 91 907213 99 107213 99 907221 00 107221 00 907227 10 007227 20 007227 90 107227 90 507227 90 95Beams and sections7216 31 117216 31 197216 31 917216 31 997216 32 117216 32 197216 32 917216 32 99Welded tubesComplete CN heading 7306ANNEX II >START OF GRAPHIC>EUROPEAN COMMUNITY SURVEILLANCE DOCUMENT 1. Consignee (name, full address, country, VAT number) 2. Issue number 3. Proposed place and date of import 4. Authority responsible for issue (name, address and telephone No) 5. Declarant/representative as applicable (name and full address) 6. Country of origin (and geonomenclature code) 7. Country of consignment (and geonomenclature code) 8. Last day of validity 9. Description of goods 10. CN code and category 11. Quantity in kilograms (net mass) or in additional units 12. Value in ecus, cif at Community frontier 13. Additional remarks 14. Competent authority's endorsement Date: . Signature: . Stamp: 1 1 Original & Copy 15. ATTRIBUTIONS Indicate the quantity available in part 1 of column 17 and the quantity attributed in part 2 thereof. 16. Net quantity (net mass or other unit of measure stating the unit) 17. In figures 18. In words for the quantity attributed 19. Customs document (form and number) or extract No and date of attribution 20. Name, Member State, stamp and signature of the attributing authority 1 2 1 2 1 2 1 2 1 2 1 2 1 2 Extension pages to be attached hereto.>END OF GRAPHIC>>START OF GRAPHIC>EUROPEAN COMMUNITY SURVEILLANCE DOCUMENT 1. Consignee (name, full address, country, VAT number) 2. Issue number 3. Proposed place and date of import 4. Authority responsible for issue (name, address and telephone No) 5. Declarant/representative as applicable (name and full address) 6. Country of origin (and geonomenclature code) 7. Country of consignment (and geonomenclature code) 8. Last day of validity 9. Description of goods 10. CN code and category 11. Quantity in kilograms (net mass) or in additional units 12. Value in ecus, cif at Community frontier 13. Additional remarks 14. Competent authority's endorsement Date: . Signature: . Stamp: 2 2 Copy for the issuing authority 15. ATTRIBUTIONS Indicate the quantity available in part 1 of column 17 and the quantity attributed in part 2 thereof. 16. Net quantity (net mass or other unit of measure stating the unit) 17. In figures 18. In words for the quantity attributed 19. Customs document (form and number) or extract No and date of attribution 20. Name, Member State, stamp and signature of the attributing authority 1 2 1 2 1 2 1 2 1 2 1 2 1 2 Extension pages to be attached hereto.>END OF GRAPHIC>ANNEX III >START OF GRAPHIC>(1) Show net weight (kg) and also quantity in the unit prescribed where other than net weight. (2) In the currency of the sale contract. 1 Exporter (name, full address, country) ORIGINAL 2 No 3 Year 4 Product group 5 Consignee (name, full address, country) EXPORT DOCUMENT (ECSC and EC steel products) 6 Country of origin 7 Country of destination 8 Place and date of shipment - Means of transport 9 Supplementary details 10 Description of goods - Manufacturer 11 CN code 12 Quantity (1) 13 FOB value (2) 14 CERTIFICATION BY THE COMPETENT AUTHORITY 15 Competent authority (name, full address, country) At . , on . (Signature) (Stamp)>END OF GRAPHIC>>START OF GRAPHIC>(1) Show net weight (kg) and also quantity in the unit prescribed where other than net weight. (2) In the currency of the sale contract. 1 Exporter (name, full address, country) COPY 2 No 3 Year 4 Product group 5 Consignee (name, full address, country) EXPORT DOCUMENT (ECSC and EC steel products) 6 Country of origin 7 Country of destination 8 Place and date of shipment - Means of transport 9 Supplementary details 10 Description of goods - Manufacturer 11 CN code 12 Quantity (1) 13 FOB value (2) 14 CERTIFICATION BY THE COMPETENT AUTHORITY 15 Competent authority (name, full address, country) At . , on . (Signature) (Stamp)>END OF GRAPHIC>ANEXO IV - BILAG IV - ANHANG IV - Ã Ã Ã Ã Ã Ã Ã Ã Ã  IV - ANNEX IV - ANNEXE IV - ALLEGATO IV - BIJLAGE IV - ANEXO IV - LIITE IV - BILAGA IV LISTA DE LAS AUTORIDADES NACIONALES COMPETENTES LISTE OVER KOMPETENTE NATIONALE MYNDIGHEDER LISTE DER ZUSTÃ NDIGEN BEHÃ RDEN DER MITGLIEDSTAATEN Ã Ã Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã ÃÃ  Ã Ã Ã ÃÃ  Ã Ã Ã Ã Ã Ã Ã  Ã Ã Ã Ã ÃÃ  Ã ÃÃ  Ã Ã Ã Ã ÃÃ  Ã Ã Ã ÃÃ  LIST OF THE COMPETENT NATIONAL AUTHORITIES LISTE DES AUTORITÃ S NATIONALES COMPÃ TENTES ELENCO DELLE COMPETENTI AUTORITÃ NAZIONALI LIJST VAN BEVOEGDE NATIONALE INSTANTIES LISTA DAS AUTORIDADES NACIONAIS COMPETENTES LUETTELO TOIMIVALTAISISTA KANSALLISISTA VIRANOMAISISTA LISTA Ã VER BEHÃ RIGA NATIONELLA MYNDIGHETER BELGIQUE/BELGIÃ Administration des relations Ã ©conomiquesQuatriÃ ¨me division: Mise en oeuvre des politiques commerciales internationales - Services «Licences »Rue GÃ ©nÃ ©ral Leman 60B-1040 BruxellesTÃ ©lÃ ©copieur: (32 2) 230 83 22Bestuur van de Economische BetrekkingenVierde Afdeling: Toepassing van het Internationaal Handelsbeleid - Dienst VergunningenGeneraal Lemanstraat 60B-1040 BrusselFax: (32 2) 230 83 22DANMARKErhvervsfremme StyrelsenSÃ ¸ndergade 25DK-8600 SilkeborgFax: (45) 87 20 40 77DEUTSCHLANDBundesamt fÃ ¼r Wirtschaft, Dienst 01Postfach 51 71D-65762 Eschborn 1Fax: (49) 61 96-40 42 12Ã Ã Ã Ã Ã Ã Ã °Ã ¯Ã µÃ ±Ã £Ã ¥Ã Ã ¯ Ã Ã ¨Ã ­Ã ©Ã ªÃ Ã ² Ã Ã ©Ã ªÃ ¯Ã ­Ã ¯Ã ¬Ã Ã ¡Ã ²Ã Ã ¥Ã ­Ã ©Ã ªÃ  Ã Ã ±Ã ¡Ã ¬Ã ¬Ã ¡Ã ´Ã ¥Ã Ã ¡ Ã Ã Ã .Ã Ã ©Ã ¥Ã ½Ã ¨Ã µÃ ­Ã ³Ã § Ã Ã ©Ã ¡Ã ¤Ã ©Ã ªÃ ¡Ã ³Ã ©Ã ¾Ã ­ Ã Ã ®Ã ¹Ã ´Ã ¥Ã ±Ã ©Ã ªÃ ¯Ã ½ Ã Ã ¬Ã °Ã ¯Ã ±Ã Ã ¯Ã µÃ Ã ¯Ã ±Ã ­Ã Ã ±Ã ¯Ã µ 1GR-105 63 Ã Ã ¨Ã Ã ­Ã ¡Ã Ã Ã «Ã ¥Ã ¶Ã ¡Ã ®: (301) 328 60 29/328 60 59/328 60 39ESPAÃ AMinisterio de EconomÃ ­a y HaciendaDirecciÃ ³n General de CÃ ³mercio ExteriorPaseo de la Castellana, 162E-28046 MadridFax: (34 1) 5 63 18 23/349 38 31FRANCESERIBE3-5 rue Barbet-de-JouyF-75357 Paris 07 SPTÃ ©lÃ ©copieur: (33 1) 43 19 43 69IRELANDLicensing UnitDepartment of Tourism and TradeKildare StreetIRL-Dublin 2Fax: (353 1) 676 61 54ITALIAMinistero del Commercio con l'esteroDirezione generale per la politica commerciale e per la gestione del regime degli scambiViale America 341I-00144 RomaTelefax: (39 6) 59 93 22 35/59 93 26 36LUXEMBOURGMinistÃ ¨re des affaires Ã ©trangÃ ¨resOffice des licencesBoÃ ®te postale 113L-2011 LuxembourgTÃ ©lÃ ©copieur: (352) 46 61 38NEDERLANDCentrale Dienst voor In- en UitvoerPostbus 30003Engelse Kamp 2NL-9700 RD GroningenFax: (31-50) 526 06 98Ã STERREICHBundesministerium fÃ ¼r wirtschaftliche AngelegenheitenAuÃ enwirtschaftsadministrationLandstrasser HauptstraÃ e 55-57A-1030 WienFax: (43-1) 715 83 47PORTUGALDirecÃ §Ã £o-Geral do ComÃ ©rcio ExternoAvenida da RepÃ ºblica, 79P-1000 LisboaTelefax: (351-1) 793 22 10SUOMITullihallitusPL 512FIN-00101 HelsinkiTelekopio: +358-9 614 2852SVERIGEKommerskollegiumBox 6803S-113 86 StockholmFax: (46 8) 30 67 59UNITED KINGDOMDepartment of Trade and IndustryImport Licensing BranchQueensway House, West PrecinctBillingham, ClevelandUK-TS23 2NFFax: (44) 1642 533 557